PER CURIAM.
Heiko William Sunkler and Michelle Herron Sunkler appeal the district court’s order denying relief on their 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Sunkler v. Town of Nags Head, No. CA-01-22 H (E.D.N.C. May 17, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.